Exhibit 10.3

 

        

                        AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of

October 26, 2004, between Pacer International, Inc.,

a Tennessee corporation (the “Company”), and Brian

C. Kane (the “Executive”).

 

The Company and the Executive are entering into this Amended and Restated
Agreement to modify the original Employment Agreement dated December 1, 1998
between the Company and the Executive (the “Original Agreement”) and to set
forth the terms and conditions of the Executive’s continued employment with the
Company . Accordingly, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Company and the
Executive, the Company and the Executive hereby agree as follows:

 

Duties. On the terms and subject to the conditions contained in this Agreement,
the Executive will be employed by the Company as Vice President, Controller. The
Executive shall perform such duties and services on behalf of the Company and
its Affiliates (as defined in Section 24(b) below) consistent with such title
and position as may reasonably be assigned to the Executive from time to time by
the Company’s Board of Directors (the “Board”) or the Chairman of the Board or
other more senior officers of the Company.

 

Term. The Executive’s employment hereunder shall be for the period (the
“Employment Period”) commencing on the date hereof (the “Commencement Date”) and
ending on the effective date of the termination of such employment pursuant to
and in accordance with the applicable provisions of this Agreement. Upon such
termination of the Executive’s employment hereunder, the Executive (or, if
applicable, the Executive’s beneficiaries or estate) shall be only entitled to
those rights and benefits provided in Section 8(a) or Section 8(b), as
applicable to such termination, subject to compliance with those continuing
covenants and agreements set forth herein.

 

Time to be Devoted to Employment. During the Employment Period, the Executive
will devote substantially all of the Executive’s working energies, efforts,
interest, abilities and time exclusively to the business and affairs of the
Company and its Affiliates. The Executive will not engage in any other business
or activity which, in the reasonable judgment of the Board, would cause a
conflict of interest, affect job performance or otherwise conflict or interfere
in any material respect with the Executive’s performance of his duties as set
forth herein, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.

 

Base Salary; Bonus; Benefits.

 

(x) During the Employment Period, the Company (or any of its Affiliates) shall
pay the Executive a minimum annual base salary (the “Base Salary”) of
$188,130.00, payable in such installments (but not less often than monthly) as
is generally the policy of the Company with respect to the payment of regular
compensation to its executive officers. The Base Salary may be increased from
time to time in the sole discretion of the Board. The Executive will also be
entitled to vacation under the Company’s vacation policy, which shall be no less
than three (3) weeks.



--------------------------------------------------------------------------------

Such vacation shall accrue and may be taken in accordance with the Company’s
policy in effect from time to time with respect to its executive officers
generally, subject to the Company’s right at any time and from time to time to
amend, modify, change or terminate such vacation policy in any respect on
reasonable notice. Any such amendment, change or modification will not result in
a forfeiture of accrued and unused vacation. The Executive will also be entitled
to such other benefits as may be made available to other executive officers of
the Company generally, including participation in such health, life and
disability insurance programs and retirement or savings plans, if any, as the
Company may from time to time maintain in effect, as well as a monthly car
allowance of $700.00 in accordance with the Company’s policy from time to time
for similarly situated executives, in all cases subject to the Company’s right
at any time and from time to time to amend, modify, change or terminate in any
respect any of its employee and other benefit plans, policies, or programs upon
reasonable notice and in accordance with applicable law.

 

(y) During the Employment Period, the Executive shall be entitled to participate
in the Company’s performance bonus plan or program as adopted by Board and in
effect from time to time with respect to similarly situated executives of the
Company and its subsidiaries (the “Bonus Plan”), and to receive such performance
bonus thereunder (if any) with respect to each fiscal year of the Company
occurring during the Employment Period, subject in all cases to the terms and
conditions of this Agreement and such Bonus Plan. The amount of such performance
bonus, if any, that may be awarded and payable to the Executive hereunder with
respect to any such fiscal year shall range up to thirty-five percent (35%) of
the Base Salary in effect for such fiscal year as determined by the Board (or
committee thereof) in its sole discretion based on and to the extent of the
achievement or satisfaction of such targets, goals and conditions as may be
provided in such Bonus Plan for such fiscal year, and as the Board (or committee
thereof) may otherwise determine. Such targets, goals and conditions may include
(i) business, financial, operating and/or other performance measures applicable
to (A) Pacer International and its Affiliates taken as a whole and (B) those
business segment(s) or divisions(s) of Pacer International and its Affiliates
for and with respect to which the Executive is responsible or has authority
(e.g., the corporate accounting functions ) and (ii) such personal and
individual performance criteria as may be determined by the Board (or committee
thereof) taking into account the Executive’s duties and responsibilities to the
Company and its Affiliates for the period in question. The performance bonus
awarded and payable to the Executive under such Bonus Plan with respect to any
such fiscal year (including any pro rated amount payable pursuant to the
following provisions of this Section 4(b)) shall be paid at such time or times
and in such manner as performance bonuses are paid to the other executive
officers of the Company generally. If the Executive’s employment with the
Company is terminated without “cause” pursuant to Section 7(b) below, the
Executive will be entitled to receive that portion of the bonus payable for the
fiscal year of the Company during which such termination occurs pro rated
through the date of such termination based on the number of days elapsed through
the termination date over 365 days. If the Executive’s employment with the
Company is terminated for any reason other than without “cause” pursuant to
Section 7(b) below, neither the Company nor any of its Affiliates will be
obligated to pay the Executive any bonus with respect to the fiscal year of the
Company in which such termination occurred or thereafter. The Executive’s rights
to participate in, and to receive a performance bonus under, the Company’s Bonus
Plan in effect for any given fiscal year shall be subject to the Company’s right
at any time and from time to time to amend, modify, change or terminate such
Bonus Plan in any respect upon reasonable notice and in accordance with
applicable law. In the event of a conflict between this Agreement and such Bonus
Plan, this Agreement shall control.



--------------------------------------------------------------------------------

Reimbursement of Expenses. During the Employment Period, the Company shall
reimburse the Executive in accordance with Company policy for all reasonable and
necessary traveling expenses and other disbursements incurred by the Executive
for or on behalf of the Company in connection with the performance of the
Executive’s duties hereunder upon presentation of appropriate receipts or other
documentation therefor, in accordance with all applicable policies of the
Company.

 

Disability or Death. If, during the Employment Period, the Executive is
incapacitated or disabled by accident, sickness or otherwise (a “Disability”) so
as to render the Executive mentally or physically incapable of performing the
services required to be performed by the Executive under this Agreement for any
period of 90 consecutive days or for an aggregate of 180 days in any period of
360 consecutive days, the Company may, at any time thereafter, at its option,
terminate the Executive’s employment under this Agreement immediately upon
giving the Executive written notice to that effect. In the event of the
Executive’s death, the Executive’s employment will be deemed terminated as of
the date of death.

 

Termination.

 

(z) The Company may terminate the Executive’s employment hereunder at any time
for “cause” by giving the Executive written notice of such termination,
containing reasonable specificity of the grounds therefor. For purposes of this
Agreement, “cause” shall mean (i) willful misconduct with respect to the
business and affairs of the Company or any of its Affiliates, (ii) willful
neglect of the Executive’s duties or the failure to follow the lawful directions
of the Board or more senior officers of the Company to whom the Executive
reports, including the violation of any material policy of the Company or of any
of its Affiliates that is applicable to the Executive, (iii) the material breach
of any provision of this Agreement or any other written agreement between the
Executive and the Company or any of its Affiliates and, if such breach is
capable of being cured, the Executive’s failure to cure such breach within 30
days of receipt of written notice thereof from the Company, (iv) the Executive’s
commission of a felony, (v) the Executive’s commission of an act of fraud or
financial dishonesty with respect to the Company or any of its Affiliates or
(vi) any conviction of the Executive for a crime involving moral turpitude or
fraud. A termination pursuant to this Section 7(a) shall take effect immediately
upon the giving of the notice contemplated hereby.

 

(aa) The Company may terminate the Executive’s employment hereunder at any time
without “cause” by giving the Executive written notice of such termination,
which termination shall be effective as of the date set forth in such notice,
provided that such date shall not be earlier than the day on which such notice
is delivered to Executive (determined pursuant to Section 16(b) below).

 

(bb) The Executive may terminate his employment hereunder at any time for any or
no reason by giving the Company written notice of such termination, which
termination shall be effective as of the date set forth in such notice, provided
that such date shall not be earlier than the day on which such notice is
delivered to the Company (determined pursuant to Section 16(b) below).



--------------------------------------------------------------------------------

Effect of Termination.

 

(cc) Upon the effective date of a termination of the Executive’s employment
under this Agreement for any reason other than a termination by the Company
without cause pursuant to Section 7(b), neither the Executive nor the
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company or any of its Affiliates arising out
of this Agreement, except the right to receive, within 30 days after the
effective date of such termination (or such earlier period as may be required by
applicable law):

 

(i) the unpaid portion of the Base Salary provided for in Section 4, computed on
a pro rata basis to the effective date of such termination;

 

(ii) reimbursement for any expenses incurred by the Executive up to the
effective date of such termination of employment and with respect to which the
Executive shall not have theretofore been reimbursed, as provided in Section 5;
and

 

(iii) the unpaid portion of any amounts earned by the Executive prior to the
effective date of such termination pursuant to any employee benefit plan or
program in which the Executive participated during the Employment Period
(including any accrued and unused or unpaid vacation benefits that may be earned
by or due to the Executive as of the effectiveness of such termination in
accordance with the Company’s policy in effect at the effective time of such
termination); provided, however, that the Executive shall not be entitled to
receive any benefits under any such employee benefit plan or program that have
accrued during any period if the terms of such plan or program require that the
beneficiary be employed by the Company as of the end of any period ending on or
after the effective date of such termination.

 

(dd) Upon termination of the Executive’s employment under this Agreement by the
Company without cause pursuant to Section 7(b), neither the Executive nor the
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company or any of its Affiliates arising out
of this Agreement, except the right to receive the following amounts and
benefits within 30 days after the effective date of such termination, in the
case of amounts due pursuant to clause (i) below, and at such other times as
provided in clauses (ii) and (iii) below in the case of amounts due thereunder
(or in each case such earlier period as may be required by applicable law);
provided, however, that in the case of clauses (ii) and (iii) below, the
Executive is not in breach of any provision of this Agreement surviving such
termination and does not engage in any activity or conduct proscribed by Section
9 or Section 10 (regardless of the extent to which such Section may be enforced
under applicable law):

 

(i) the payments, if any, referred to in Section 8(a) above;

 

(ii) continued payment of an annual amount equal to the Base Salary as in effect
immediately prior to the effective date of such termination for twelve (12)
months following the effective date of such termination (the “Severance
Period”), payable during the Severance Period in such manner as the Base Salary
would have been payable pursuant to Section 4(a) but for such termination; and



--------------------------------------------------------------------------------

(iii) the payment of any pro rata bonus (or portion thereof), if any, awarded
and payable to the Executive pursuant to and in accordance with Section 4(b)
with respect to the fiscal year in which such termination occurs, to be paid
when and as provided in such Section 4(b).

 

(ee) Without limiting any other provision of this Agreement, if the Executive
dies on or after the effective date of the termination of the Executive’s
employment hereunder, the Executive’s heirs, beneficiaries or estate, as their
respective interests may appear (but without duplication), shall be entitled to
receive or continue to receive those benefits that would otherwise have been due
and payable to the Executive pursuant to Section 8(a) above or Section 8(b)
above, as applicable.

 

(ff) In addition to, and not by way of limitation of, any other provision of
this Agreement, upon the effective date of the termination of the Executive’s
employment hereunder, the Executive shall surrender and deliver to the Company
(i) all computers, cell phones, office equipment, credit cards, charge cards and
other tangible property of or belonging to or issued in the name of the Company
or any of its Affiliates, (ii) all membership cards for memberships maintained
by or in the name of the Company or any of its Affiliates, (iii) all passwords,
access codes, documents, records, and files (including all copies thereof,
regardless of the form or media in which the same exist or are stored) in the
Executive’s possession and belonging or relating to the Company or any of its
Affiliates (except that the Executive may retain one copy thereof for personal
archive purposes, subject to the other terms and conditions of this Agreement,
including Section 9), and (iv) any and all other personal property in the
Executive’s possession belonging to the Company or any of its Affiliates.

 

Disclosure of Information.

 

(gg) From and after the date hereof, the Executive shall not at any time
disclose, divulge, furnish or make accessible to any Person any Confidential
Information (as hereinafter defined) heretofore acquired or acquired during the
Employment Period for any reason or purpose whatsoever (provided that nothing
contained herein shall be deemed to prohibit or restrict the Executive’s right
or ability to disclose, divulge, furnish or make accessible any Confidential
Information (i) to any officer, director, employee, Affiliate or representative
of the Company, or (ii) to any other Person as required in connection with the
performance of the Executive’s duties under and in compliance with this
Agreement, or as required by law or judicial process), nor shall the Executive
make use of any Confidential Information for the Executive’s own purposes or
benefit or for the purposes or benefit of any other Person except the Company
and its Affiliates. The covenant contained in this Section 9 shall survive the
termination or expiration of the Employment Period and any termination of this
Agreement.

 

(hh) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as hereinafter defined) of the Company and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to the Company or any Affiliate thereof, or the business or
assets of the Company or any such Affiliate, including: books and records; agent
and independent contractor lists and related information; customer lists and
related information; vendor lists and related information; supplier lists and
related information; employee and personnel lists, policies and related
information; contract terms and conditions



--------------------------------------------------------------------------------

(including those with customers, suppliers, vendors, independent contractors and
agents, and present and former employees); terms and conditions of permits,
orders, judgments and decrees; wholesale, retail and distribution channels;
pricing information, cost information, and pricing and cost structures and
strategies; marketing, product development and business development plans and
strategies; management reports; financial statements, reports, schedules and
other information; accounting policies, practices and related information;
business plans, strategic plans and initiatives, forecasts, budgets and
projections; and shareholder, board of directors and committee meeting minutes
and related information; provided, however, that Confidential Information shall
not include (A) information that is generally available to the public on the
date hereof, or which becomes generally available to the public after the date
hereof without action by the Executive in breach or violation of this Agreement,
or (B) information that the Executive receives from a third party who does not
have any obligation to the Company or any of its Affiliates to keep such
information confidential and which the Executive does not know (or reasonably
could not have known) is confidential to the Company or any of its Affiliates.

 

(ii) As used herein, the term “Intellectual Property Rights” means all
industrial and intellectual property rights, including the following (whether
patentable or not): patents, patent applications, and patent rights; trademarks,
trademark applications, trade names; service marks and service mark
applications; trade dress, logos and designs, and the goodwill associated with
the foregoing; copyrights and copyright applications; certificates of public
convenience and necessity, franchises and licenses; trade secrets, know-how,
proprietary processes and formulae, inventions, improvements, devices and
discoveries; development tools; marketing materials; instructions; Confidential
Information; and all documentation and media constituting, describing or
relating to the foregoing, including manuals, memoranda and records.

 

Nonsolicitation Covenant.

 

(jj) The Executive acknowledges and agrees that he will receive significant and
substantial benefits from his employment with the Company under this Agreement,
including the remuneration, compensation and other consideration inuring to his
benefit hereunder, as well as introductions to, personal experience with,
training in and knowledge of the Company and its Affiliates, the industries in
which they engage, and third parties with whom they conduct business.
Accordingly, in consideration of the foregoing, and to induce the Company to
employ and continue to employ the Executive hereunder and provide such benefits
to the Executive (in each case subject to the terms and conditions of this
Agreement and the applicable employment policies of the Company and its
Affiliates), the Executive agrees that he will not during the period beginning
on the Commencement Date and ending twelve (12) months after the effective date
of the termination of the Executive’s employment with the Company and its
Affiliates (the “Non-Solicitation Period”) for any reason:

 

(i) take any action to solicit, encourage or induce, directly or indirectly, any
customer, vendor, agent or contractor doing business with the Company or any of
its Affiliates to terminate or alter in any manner adverse to the Company and
its Affiliates his, her or its business, commercial, agency or other
relationship with the Company or such Affiliate;



--------------------------------------------------------------------------------

(ii) take any action to solicit, encourage or induce any officer, director or
employee, or any exclusive agent or contractor, of the Company or any of its
Affiliates:

 

(A) to terminate or alter in any manner adverse to the Company and its
Affiliates his, her or its business, commercial, employment, agency or other
relationship with the Company or such Affiliate (including any action to hire,
retain, engage or employ or attempt to hire, retain, engage or employ, any
officer, director or employee, or any exclusive agent or contractor, of the
Company or any of its Affiliates);

 

(B) to become an officer, director, employee, agent or contractor of the
Executive, the Executive’s Affiliates or any other Person, where such position
or relationship would interfere with such officer’s, director’s, employee’s
agent’s or contractor’s position or relationship with the Company or any of its
Affiliates; or

 

(C) to engage directly or indirectly in any Competitive Business; or

 

(iii) engage in or participate in, directly or indirectly, any business
conducted under any name that shall be the same as or similar to the name of the
Company or any of its Affiliates or any trade name used by any of them.

 

Ownership by the Executive for investment purposes only of less than 2% of the
outstanding shares of capital stock or class of debt securities of any Person
with one or more classes of its capital stock listed on a national securities
exchange or actively traded in the over-the-counter market shall not constitute
a breach of the foregoing covenant. The covenant contained in this Section 10
shall survive the termination or expiration of the Employment Period and any
termination of this Agreement.

 

(kk) As used herein, the term “Competing Business” means any transportation or
other business that the Company or any of its Affiliates has engaged in at any
time during the Employment Period in any city or county in any country, state or
province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in providing any of the following:

 

(i) intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers), car fleet
management services, and railcar brokerage and management services;

 

(ii) highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;

 

(iii) international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

 

(iv) specialized transport and cartage services, including heavy, oversized, and
other specialized flatbed trucking services, dry van trucking services, port and
rail depot cartage services (whether in connection with domestic or
international shipments or customers), and local and regional trucking services
(including full truckload and less-than-truckload motor carrier services);



--------------------------------------------------------------------------------

(v) freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;

 

(vi) comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services, logistics optimization planning, and
vendor bid optimization;

 

(vii) railroad signal project management;

 

(viii) intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including stacktrain transportation
services; and

 

(ix) any other transportation or other business that the Company or any of its
Affiliates has engaged in at any time during the Employment Period in any city
or county in any country, state or province of United States, Mexico or Canada.



--------------------------------------------------------------------------------

Inventions Assignment.

 

(a) During the Employment Period, the Executive shall promptly disclose, grant
and assign to the Company for its and its Affiliates’ sole use and benefit any
and all inventions, improvements, technical information and suggestions
reasonably relating to the business of the Company and its Affiliates
(collectively, the “Inventions”) that the Executive may develop or acquire
during the Employment Period (whether or not during usual working hours),
together with all patent applications, letters patent, copyrights and reissues
thereof that may at any time be granted for or with respect to the Inventions.
In connection with the previous sentence, the Executive shall, at the expense of
the Company, including a reasonable payment based on the Executive’s last per
diem earnings with the Company for the time involved if (a) the Executive is not
then in the Company’s employ, or (b) if the Executive is not then receiving
severance payments pursuant to Section 8(b) above, or (c) if the Executive has
not otherwise received one or more severance payments with respect to such
period (whether on a lump sum, pre-paid, or accelerated basis or otherwise), (i)
promptly execute and deliver such applications, assignments, descriptions and
other instruments as may be necessary or proper in the opinion of the Company to
vest title to the Inventions and any patent applications, patents, copyrights,
reissues or other proprietary rights related thereto in the Company and to
enable it to obtain and maintain the entire right and title thereto throughout
the world, and (ii) render such reasonable assistance to the Company as may be
required in the prosecution of applications for said patents, copyrights,
reissues or other proprietary rights, in the prosecution or defense of
interferences or infringements that may be declared involving any said
applications, patents, copyrights or other proprietary rights and in any
litigation in which the Company may be involved relating to the Inventions. The
covenant contained in this Section 11 shall survive the termination or
expiration of the Employment Period and any termination of this Agreement.

 

(b) THIS Section 11 DOES NOT APPLY TO AN INVENTION WHICH QUALIFIES FULLY UNDER
THE PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870, WHICH PROVIDES AS FOLLOWS:

 

“(a) ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE
SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO
HIS OR HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER:

 

(1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF THE INVENTION
TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT OF THE EMPLOYER; OR

 

(2) RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.



--------------------------------------------------------------------------------

“(b) TO THE EXTENT A PROVISION IN AN EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN
EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE
ASSIGNED UNDER SUBDIVISION (a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF
THIS STATE AND IS UNENFORCEABLE.”

 

Assistance in Litigation. At the request and expense of the Company (including a
reasonable payment, based on the Executive’s last per diem earnings, for the
time involved if (a) the Executive is not then in the Company’s employ, or (b)
if the Executive is not then receiving severance payments from the Company
pursuant to Section 8(b)(ii), or (c) if the Executive has not otherwise received
one or more severance payments from the Company with respect to such period
(whether on a lump sum, pre-paid or accelerated basis or otherwise)) and upon
reasonable notice, the Executive shall, at all times during and after the
Employment Period, furnish such information and assistance to each of the
Company and its Affiliates as the Company may reasonably require in connection
with any issue, claim or litigation in which the Company or any of its
Affiliates may be involved. If such a request for assistance occurs after the
expiration of the Employment Period, then the Executive will only be required to
render such assistance to the Company and its Affiliates to the extent that the
Executive can do so without materially adversely affecting the Executive’s other
business obligations. The covenant contained in this Section 12 shall survive
the termination or expiration of the Employment Period and any termination of
this Agreement.

 

Expenses; Taxes. Each party hereto shall bear his or its own expenses incurred
in connection with this Agreement (including legal, accounting and any other
third party fees, costs and expenses and all federal, state, local and other
taxes and related charges incurred by such party). All references herein to
remuneration, compensation and other consideration payable by the Company or any
of its Affiliates hereunder to or for the benefit of the Executive or his heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by the Company or any such
Affiliate.

 

Representation. The Executive hereby represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by the Executive
do not breach, violate or cause a default under any agreement, contract or
instrument to which the Executive is a party or any judgment, order or decree to
which the Executive is subject, and (b) the Executive is not a party to or bound
by any employment agreement, consulting agreement, noncompetition agreement,
confidentiality agreement or similar agreement with any other Person.

 

Entire Agreement; Amendment and Waiver. This Agreement contains the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior and contemporaneous
agreements and understandings between the Executive and the Company or any
predecessor of the Company, or any of their respective Affiliates, with respect
to the subject matter hereof,, including the Original Agreement. Other than this
Agreement, there are no other agreements or understandings continuing in effect
relating to the subject matter hereof. No waiver, amendment or modification of
any provision of this



--------------------------------------------------------------------------------

Agreement shall be effective unless in writing and signed by each party hereto.
No waiver by any party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights or remedies arising by virtue
of any such prior or subsequent occurrence.

 

Notices.

 

(ll) All notices or other communications pursuant to or contemplated by this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

(i) if to the Company, to it:

 

c/o Pacer International, Inc. One Concord Center 2300 Clayton Road, Suite 1200
Concord, California 94520 Attention: Chief Financial Officer Telephone No.:
(925) 887-1400 Facsimile No.: (925) 887-1565

 

with copy to:

 

Pacer International, Inc.

225 Water Street, Suite 2050

Jacksonville, Florida 32202

Attention: Legal Department

Telephone No.: (904) 485-1001

Facsimile No.: (904) 485-1019

 

(ii) if to the Executive, to him or at his last known address contained in the
records of the Company.

 

(mm) All such notices and other communications shall be deemed to have been
given and received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of delivery by telecopy, on the date of such delivery
(if sent on a business day where sent, or if sent on other than a business day
where sent, on the next business day where sent after the date sent), (iii) in
the case of delivery by nationally-recognized, overnight courier, on the next
business day where sent following dispatch, and (iv) in the case of mailing, on
the third business day where sent next following such mailing. In this
Agreement, the term “business day” means, as to any location, any day that is
not a Saturday, a Sunday or a day on which banking institutions in such location
are authorized or required to be closed.

 

Severability. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any provision of this Agreement is determined to be partially or
wholly invalid, illegal or unenforceable in any jurisdiction, then such



--------------------------------------------------------------------------------

provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred upon
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provision in such jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Remedies. The Executive acknowledges and agrees that the provisions of this
Agreement (including Section 9, Section 10, Section 11, and Section 12) are of a
special and unique nature, the loss of which cannot be adequately compensated
for in damages by an action at law, and that the breach or threatened breach of
any provision of this Agreement (including Section 9, Section 10, Section 11,
and Section 12) would cause the Company irreparable harm. The Executive further
acknowledges and agrees that in the event of a breach or threatened breach of
any of the covenants contained in this Agreement (including Section 9, Section
10, Section 11, and Section 12), the Company shall be entitled to immediate
relief enjoining the same in any court or before any judicial body having
jurisdiction over such a claim. All rights and remedies provided for in this
Agreement are cumulative, are in addition to any other rights and remedies
provided for by law, and may, to the extent permitted by law, be exercised
concurrently or separately. The exercise of any one right or remedy shall not be
deemed to be an election of such right or remedy or to preclude the exercise or
pursuit of any other right or remedy.

 

Benefits of Agreement; Assignment. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, permitted assigns, representatives, heirs and estates, as
applicable. This Agreement shall not be assignable by any party hereto without
the consent of the other party hereto, except that the Company may assign this
Agreement or its rights hereunder to any Affiliate of the Company or to any
Person succeeding to all or any substantial portion of their respective
businesses. Except as expressly provided in this Agreement, this Agreement shall
not confer any rights or remedies upon any Person other than the parties hereto
and their respective successors, permitted assigns, representatives, heirs and
estates, as applicable.

 

Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE DOMESTIC LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
CALIFORNIA, OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF CALIFORNIA TO BE APPLIED.

 

Jury Trial Waiver. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED TO THE SUBJECT MATTER HEREOF.
EXECUTIVE UNDERSTANDS THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN
IMPORTANT RIGHT WHICH EMPLOYEE HEREBY FOREGOES.



--------------------------------------------------------------------------------

Jurisdiction and Venue; Service of Process.

 

(nn) The parties hereto agree that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established
between them in connection with this Agreement shall be resolved exclusively by
state or federal courts located in Concord, California and any appellate court
from any thereof, or by an arbitrator located in Concord, California in such
cases where both parties hereto have expressly agreed to binding arbitration.

 

(oo) Each of the parties hereto hereby irrevocably and unconditionally submits,
for himself or itself and his or its property, to the exclusive jurisdiction of
any California state court or federal court of the United States of America
sitting in Concord, California, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such
California state court or, to the extent permitted by law, in any such federal
court. Each of the parties hereto agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(pp) Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent he or it may legally and effectively do so, any objection
that he or it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder in any California state or
federal court of the United States of America sitting in Concord, California.
Each of the parties hereto hereby irrevocably waives, to the fullest extent he
or it may legally and effectively do so, the defense of an inconvenient forum to
the maintenance of such suit, action or proceeding in any such court.

 

(qq) Each of the parties hereto hereby agrees that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.

 

Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached shall not affect the incorrectness of or a breach of
a representation and warranty hereunder.



--------------------------------------------------------------------------------

Interpretation and Construction; Defined Terms.

 

(rr) The term “Agreement” means this Amended and Restated Employment Agreement
and any and all schedules, annexes and exhibits that may be attached hereto, as
the same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The use in this Agreement of the word
“including” means “including, without limitation.” The words “herein,” “hereof,”
“hereunder,” “hereby,” “hereto,” “hereinafter,” and other words of similar
import refer to this Agreement as a whole, and not to any particular article,
section, subsection, paragraph, subparagraph or clause contained in, or any
schedule, annex or exhibit that may be attached to, this Agreement. All
references to articles, sections, subsections, paragraphs, subparagraphs,
clauses, schedules, annexes and exhibits mean such provisions of this Agreement
and the schedules, annexes and exhibits that may be attached to this Agreement,
except where otherwise stated. The title of and the article, section, paragraph,
schedule, annex and exhibit headings in this Agreement are for convenience of
reference only and shall not govern or affect the interpretation of any of the
terms or provisions of this Agreement. The use herein of the masculine, feminine
or neuter forms also shall denote the other forms, as in each case the context
may require. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Accounting terms used but not
otherwise defined herein shall have the meanings given to them under GAAP.
Unless otherwise provided herein, the measure of one month or year for purposes
of this Agreement shall be that date of the following month or year
corresponding to the starting date, except that, if no corresponding date
exists, the measure shall be the next day of the following month or year (e.g.,
one month following February 8 is March 8, and one month following March 31 is
May 1).

 

(ss) The term “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(tt) The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.



--------------------------------------------------------------------------------

Counterparts and Facsimile Execution. This Agreement may be executed in two or
more counterparts, and each such counterpart shall be an original instrument,
but all such counterparts taken together shall be considered one and the same
agreement, effective when one or more counterparts have been signed by each
party and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. Any signed counterpart delivered by
facsimile shall be deemed for all purposes to constitute such party’s good and
valid execution and delivery of this Agreement.

 

Further Assurances. Executive hereby agrees, in consideration of the Company’s
covenants and agreements set forth herein, that contemporaneous with Executive’s
(or his heirs’, beneficiaries’ or estate’s in the event of his death) acceptance
of amounts payable under Section 8, Executive shall for himself, his heirs,
beneficiaries, estate, successors and assigns, enter into such other documents,
agreements and instruments reasonably requested by the Company, including a
separate settlement agreement prepared by the Company with those provisions
deemed appropriate by the Company, including a release of the Company and its
Affiliates from, and a waiver of, all claims (including those related to alleged
wrongful discharge or alleged employment discrimination under any federal, state
or local statute or regulation) and confirmation of the confidentiality,
non-competition and other covenants of this Agreement that survive termination
of employment.

 

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amended and
Restated Employment Agreement effective as of the date first written above.

 

THE COMPANY: PACER INTERNATIONAL, INC. By:  

/s/ L.C. Yarberry

--------------------------------------------------------------------------------

Name:   L.C. Yarberry Title:   Executive Vice President and         Chief
Financial Officer THE EXECUTIVE:    

/s/ Brian C. Kane

--------------------------------------------------------------------------------

    Brian C. Kane